Citation Nr: 0715852	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1962 to 
July 1965.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2003 rating decision by the 
Cleveland, Ohio Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that denied the veteran's claim for 
service connection for bilateral hearing loss.


FINDING OF FACT

Bilateral hearing loss was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of a letter from the RO to the veteran dated in March 
2003.

The March 2003 letter advised the veteran that evidence 
showing a current bilateral hearing loss that is linked to an 
in-service injury or condition was necessary to substantiate 
the claim.  The letter also described entitlement to service 
connection for certain "presumptive conditions" that are 
first shown after service.  The letter provided the veteran 
with examples of evidence necessary to support his claim 
including dates and places of medical treatment.  Medical 
authorizations were provided so VA could assist in obtaining 
private medical records.  The letter advised the veteran of 
the evidence in the claims file, of VA's duty to obtain 
relevant federal records and that VA would make reasonable 
efforts to obtain private records.  The elements of a claim 
for service connection were also provided in the March 2003 
letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although VA did not 
provide such notice in this case, because service connection 
is being denied, proceeding with this matter in its 
procedural posture would not inure to the veteran's 
prejudice.

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file.  The RO has requested and obtained all available 
medical records from the Ann Arbor, Michigan and Cleveland, 
Ohio VA Medical Centers ("VAMC").  Additionally, the 
veteran has been afforded a VA examination in connection with 
the claim in July 2003.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.



Merits of the Claim

The veteran seeks service connection for bilateral hearing 
loss.  The preponderance of the evidence is against the claim 
and the appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed condition was first manifested 
in service and/or alternatively related to one or more in 
service events.  


Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

The veteran reports an extensive history of unprotected noise 
exposure in the military and to a greater extent while 
working in a factory as a civilian.  He states that he wore 
hearing protection for ten years in the factory but did not 
wear hearing protection for 20 years prior to that time.  
Service medical records do not reveal any complaints or 
diagnoses of hearing loss and testing was within normal 
limits.  The veteran's separation examination is negative for 
hearing deficiencies or complaint.

The first evidence of hearing loss of record is a February 
2003 Ann Arbor VAMC clinic note that indicates the veteran 
underwent routine audiometric testing.  The testing revealed 
moderate to severe hearing loss.  The audiologist opined that 
the veteran's hearing loss was as likely as not related to 
service; however, there is no indication that the audiologist 
reviewed the veteran's complete record, including the 
veteran's service medical records.  Moreover, the audiologist 
failed to provide any rationale for the opinion given.

To the contrary, the VA examiner reviewed the veteran's 
entire claims file in July 2003 and concluded that the 
veteran's hearing loss was not likely due to any active 
military service.  He based his conclusion on the veteran's 
military separation examination which conclusively showed the 
veteran had normal hearing in both ears when he left the 
service in June 1965.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305, 317 (2003) (Observing that flawed 
methodology in creating medical report renders physician's 
opinion of "questionable probative value."); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).  An opinion as to 
medical etiology must be based on competent medical evidence.  
"Competent medical evidence" means, in part, evidence that 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  The record 
is devoid of any such medical opinion providing a nexus 
between the veteran's current hearing loss and his service.  

The Board finds, by a preponderance of the evidence, that the 
veteran's bilateral hearing loss, which first manifested many 
years after service, is not related to event(s) in service.  
The July 2003 VA examination is of greater probative value 
than the previously dated treatment note, because the former 
was based upon a review of all of the evidence of record and 
was generated with a specific view towards ascertaining 
whether the disorder was related to service.  In reaching 
this decision, the Board has considered the "benefit-of-the-
doubt doctrine;" however, as the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER


Service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


